The prosecution bond is conditioned to secure to defendant "all such costs as he shall recover of the plaintiff in the action." In theory, and probably in many cases in fact, the defendant pays his costs as he goes; and if the suit ends in his favor he is  (496) entitled to have them taxed and to have judgment against the plaintiff for them, and for such recovery the sureties on the prosecution bond are liable, the object being to reimburse the defendant and to save him harmless just as if he had not been sued. All the other costs in the case the defendant stands aloof from and has nothing to do with, and neither pays nor recovers. For such of the costs as the plaintiff has paid the defendant does not recover, of course, because he has not paid them and is in no way liable for them. For such other costs as may arise — as in this case the allowance to the referee — they are taxed, not against the defendant, but against the plaintiff, and there is judgment against him therefor.
From this it will be seen that inasmuch as the allowance to the referee is not a part of the defendant's cost which he has paid or is liable to pay, he cannot recover it of the plaintiff. And so the sureties upon the prosecution bond are not liable, but only the plaintiff himself is liable. But this ingenious and novel devise is invented to reach innocent sureties whose liabilities ought never to be stretched beyond what is nominated in the bond. First give judgment against the defendant for the referee's allowance, which he has neither paid nor is liable for, and then give judgment against the plaintiff and his sureties for the same as a part of his cost, and thus reach the sureties on the prosecution bond. That lacks the quality of truthfulness, which ought to characterize all judicial proceedings, and has the character of indirection, which should always be avoided.
We approve the rulings of his Honor with the modification suggested.
The defendant will pay the costs of this Court. Judgment here as modified.
PER CURIAM.                                                    Modified. *Page 350 
(497)